DETAILED ACTION
3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US18/50470 09/11/2018
PCT/US18/50470 has PRO 62/649,260 03/28/2018
PCT/US18/50470 has PRO 62/556,684 09/11/2017
	Claims 1, 3, 5-7, 9, 12-15, 17-19, 21, 25-27, 31, 33, 36, 39, 42, 46, 50, 55, 64, 85-87, 105-106, 121, 127, and 132 are pending.

Claim Objections
	“Oligopeptide” is misspelled as oligiopeptide in claims 39 and 42.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 55 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 depends from any one of claims 1-26, which includes cancelled claims.  Claim 27 is indefinite because it depends from cancelled claims.
	Claim 55 recites a structure containing Q, but Q is not defined.  Instead, a variable Q1 is defined, which is not present in the structure.  The claim is unclear because it contains an undefined variable.  Claim 64 depends from claim 55 and it also contains the same undefined variable Q.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 36, 50, and 105 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 depends from claim 3 and limits R1 and R2.  The definition of R1 and R2 in claim 9 is the same as it is in claim 3, so claim 9 does not further limit claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 36 depends from claim 3 and recites that Z3 can be aryl substituted with -OC1-C20-heteroalkylene.  Claim 3 recites that Z3 can be substituted with R4, but -OC1-C20heteroalkylene is not included in the definition of R4.  Thus, claim 36 does not include all the limitations of claim 3.
	Claim 50 depends from claim 3 and limits L4.  In claim 3, L4 can be alkylene, heteroalkylene, alkenylene, alkynylene, or oligopeptide.  The two moieties in claim 50 are not alkylene, heteroalkylene, alkenylene, alkynylene, or oligopeptide, so claim 50 fails to include all the limitations of claim 3.
	Claim 105 depends from claim 3 and fails to include all the limitations of claim 3.  Claim 3 requires the variable Tm, which is not present in many of the claim 105 compounds.
	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiburu (Mol. BioSyst., 2008, 4, 518-520).
Kiburu teaches the following compound on page 520.

    PNG
    media_image1.png
    136
    128
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    66
    138
    media_image2.png
    Greyscale

This is a compound of Formula 1 where B1 and B2 are each guanosinyl, R1 and R2 are each hydrogen.  X1 and X2 are both O.  Z1 is O. Y1 and Y2 are both O.   L2 is absent and R3 is methyl.  L1, Z2, L3, Z3 are all absent, L4 is C1 alkylene, and Z4 is H.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US 2017/0233430 A1, August 17, 2017, cited on IDS).
Adams teaches the following compound in claim 4.

    PNG
    media_image3.png
    326
    374
    media_image3.png
    Greyscale

This is a compound wherein L1 is absent, Z2 is methylene, L3 is -OC(O), Z3 is methylene substituted with C1 alkyl groups, and L4 is methylene, Z4 is H.  B1 and B2 are a pyrimidinyl nucleobase or a purinyl nucleobase, R1 and R2 are OH and F, Y1 is 0, X1 and X2 are both O, Y2 is O, L2 is absent, R3 is a salt.  Alternatively, L1 could be methylene and Z2 could be absent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,033,569. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘569 patent claims compounds which anticipate Formula (I) in claim 1.  For example, the first compound in claim 20 is one wherein L1 is C1 alkylene, Z2 is absent, L3 is absent, Z3 is -OC(O)OC1 or C2 alkylene, and L4 is methylene, Z4 is H.  B1 and B2 are a pyrimidinyl nucleobase or a purinyl nucleobase, R1 and R2 are both F, Y1 is S, X1 and X2 are both O, Y2 is O, L2 is absent, R3 is a salt.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of copending Application No. 17/258,914 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘914 application recites (for example) a compound 19, which is a compound where Z4 is H, L4 is C12 alkylene, Z3 is absent, L3 is -O(C)O, Z2 is aryl, L1 is C1 alkylene, Y1 is S.  R1 and R2 are both F.  B1 and B2 are purinyl nucleobase or pyrimidinyl nucleobase.  Y is O, L2 is absent, R3 is a salt, Z1 is O, and X+ and X2 are O.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of copending Application No. 16/643,393 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘393 application recites (for example) a compound 13, which is a compound where Z4 is H, L4 is C11 alkylene, Z3 is absent, L3 is -O(C)O, Z2 is aryl, L1 is C1 alkylene, Y1 is S.  R1 and R2 are both F.  B1 and B2 are purinyl nucleobase or pyrimidinyl nucleobase.  Y is O, L2 is absent, R3 is a salt, Z1 is O, and X1 and X2 are O.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 98 of copending Application No. 16/646,509 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘509 application recites (for example) a compound 2, which is a compound where Z4 is H, L4 is C11 heteroalkylene, Z3 is aryl, L3 is -O(C)O, Z2 is aryl, L1 is C1 alkylene, Y1 is S.  R1 and R2 are both F.  B1 and B2 are purinyl nucleobase or pyrimidinyl nucleobase.  Y is O, L2 is absent, R3 is a salt, Z1 is O, and X1 and X2 are O.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 47 of copending Application No. 17/339,484 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘484 application recites (for example) the first compound in claim 47, which is a compound where Z4 is H, L4 is C10 heteroalkylene, Z3 is aryl, L3 is -O(C)O, Z2 is aryl, L1 is C1 alkylene, Y1 is S.  R1 and R2 are both F.  B1 and B2 are purinyl nucleobase or pyrimidinyl nucleobase.  Y is O, L2 is absent, R3 is a salt, Z1 is O, and X1 and X2 are O.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1, 9, 27, 36, 50, 55, 64, and 105 are rejected.  Claims 3, 5-7, 12-15, 17-19, 21, 25-26, 31, 33, 46, 85-87, 106, 121, 127, and 132 are allowed.  Claims 39 and 42 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623